Citation Nr: 1634893	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Board videoconference hearing was scheduled in December 2012 pursuant to the Veteran's April 2012 request to appear before a Veterans Law Judge.  The Veteran failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015). 

In January and November 2014 the Board remanded the Veteran's claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added to the claims file after the issuance of the January 2016 supplemental statement of the case.  However, with the exception of an August 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents that are not duplicates of items already in the record are irrelevant to the issues on appeal.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  A right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  A left hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2010.
In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, including Social Security Administration (SSA records).  

Moreover, VA contract examinations were conducted and opinions were obtained in February 2011.  Thereafter, pursuant to the January and November 2014 Board remands, the Veteran was afforded a VA examination in January 2016 in order to adjudicate his claims for service connection.  In this regard, the Board notes that the VA examiner offered etiological opinions as to the claimed disorders and based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the January 2016 VA examiner are sufficient to assist VA in deciding the claims for service connection and no further examinations and/or opinions are necessary.

Moreover, the Board determines that the Agency of Original Jurisdiction has substantially complied with the January and November 2014 remand directives by requesting that the Veteran identify any outstanding treatment records in a February 2014 letter, obtaining updated VA treatment records, obtaining SSA records, and obtaining VA examination reports and etiological opinions in January 2016, and, as such, that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his bilateral hip and low back disorders are related to his work as a rodeo hand during his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Hip Disorders

As noted above, the Veteran is seeking service connection for right and left hip disorders, which he asserts are related to his work as a rodeo hand during service.

As an initial matter, the evidence shows that, during the pendency of this appeal, the Veteran has been treated for bilateral hip pain that was diagnosed as arthritis during the January 2016 VA examination.  Notably, the Veteran does not contend and the record does not indicate that the Veteran was diagnosed with right or left hip arthritis within a year of his separation from service.  Nevertheless, the first element of service connection, a current disability is met.

Turning to the next element, in-service incurrence, the Veteran has credibly reported that he worked as a rodeo hand during recruitment exercises throughout his time in the military.  Additionally, an August 1974 STR notes the Veteran's reports that he was run over by horses, injuring his right ankle.  As the Veteran has a current right and left hip disorder and an injury in service, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed right and left hip disorders with a disease or injury during his active duty service.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claims for service connection for right and left hip disorders.

In this regard, the Veteran was afforded a VA contract (QTC) examination in February 2011.  Following a review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's right and left hip disorders were related to his military service.  In support thereof, the examiner noted that the Veteran was not treated for right or left hip symptoms during service.  However, as noted by the Board in the January 2014 remand, the examiner failed to take the Veteran's lay assertions regarding his in-service rodeo work into consideration and the opinion is thus inadequate for appellate review.

Thereafter, pursuant to the January and November 2014 remands, the Veteran was afforded a VA hip and thigh examination in January 2016.  At that time, the VA examiner interviewed the Veteran, reviewed the claims file, and physically examined the Veteran.  The examiner opined that it was less likely than not that the Veteran's right and left hip disorders were related to his military service, to include his work as a rodeo hand therein.  In support thereof, the examiner noted that when the Veteran sought and received treatment following the above-noted August 1974 stampeding incident, he did not report injuring his hips at all and the concurrent treatment record did not reveal any hip disorder at that time.  The examiner further noted that x-rays obtained in 2011, over 35 years after the Veteran's separation from service, revealed bilateral hips that were within normal limits.  Finally, the examiner noted that as mild degenerative joint disease was not found until 2015, over 40 years after the Veteran's separation from service, his right and left hip disorders were most likely age related. 

In addition to the 2011 and 2016 VA examination reports, the record also contains September and November 2011 letters from the Veteran's chiropractor and physician assistant, Dr. Wolfe.  In the letters Dr. Wolfe noted a review of the Veteran's military and civilian records, reported that he began treating the Veteran in 2004, and that throughout the course of treatment the Veteran worked in "various labor intensive jobs..."  Ultimately, Dr. Wolfe stated that it was his opinion that the Veteran qualified for VA benefits due to his service-connected disabilities.  To the extent that these letters were submitted to support the Veteran's instant claims for service connection, the Board affords Dr. Wolfe's opinion no probative value as he did not provide any rationale to support his assertion and the opinion assumes that the Veteran has already been service-connected for his spine and hip disabilities.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.

In contrast, the Board finds that the opinion of the 2016 VA examiner, provided after reviewing the claims file and interviewing the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  Id.  In this regard, the examiner provided sound and detailed reasoning to support his finding that it was less likely than not that the Veteran's right and left hip disorders were caused by any instance of his service.  Moreover, aside from the Veteran's statements regarding the claimed relationship between his military service and his bilateral hip disorders, there is no competent and/or probative medical evidence of record linking his right and left hip disorders to his service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

Although the Veteran sincerely believes that his bilateral hip disorders were caused by his service, to include his rodeo work therein, this is a complex medical matter requiring training and experience which the Veteran, who worked in the construction industry after his military service, does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact physical labor such as that associated with rodeo work may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of right and left hip arthritis, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Ultimately, the Board finds the opinion of the January 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the Veteran's credible lay statements confirm his in-service physical work as a rodeo hand.  Right and left hip disorders, however, were not developed until many years after service and no medical professional has provided a rationale to support the Veteran's assertion that his right and left hip disorders are related to any incident of service.  Indeed, there is a medical opinion with supporting rationale to the contrary.  Thus, the Board finds that right and left hip disorders are not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's military service.  Consequently, service connection for such disorders is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Low Back Disorder

The Veteran contends that his current low back disorder was caused by his in-service work as a rodeo hand.  

Initially, the Board notes that the evidence of record shows that the Veteran has been diagnosed with and treated for spondylosis with multilevel degenerative changes to the lumbar spine.  Accordingly, the first element of service-connection has also been met with respect to this claim.  Thus, as there is no lay or medical evidence noting a diagnosis of low back arthritis within one year of the Veteran's separation from service, the question becomes whether the Veteran's low back disorder is nevertheless related to service.

As discussed above, the Veteran has credibly reported that he worked as a rodeo hand during recruitment exercises throughout his time in the military.  His STRs also reveal that he sought treatment for low back pain in December 1972 that was ultimately diagnosed as lumbar strain.  

In February 2011, the Veteran was afforded a QTC examination.  At that time, the Veteran was noted to have a current low back disorder but the examiner opined that it was less likely than not that the disorder was related to the Veteran's military service.  However, as the examiner failed to take the Veteran's lay assertions regarding his in-service rodeo work into consideration, the opinion has been deemed inadequate for appellate review.

Thereafter, pursuant to the January and November 2014 remands, the Veteran was afforded a VA lumbar spine examination in January 2016.  At that time, the VA examiner interviewed the Veteran, reviewed the claims file, and physically examined the Veteran.  The examiner opined that it was less likely than not that the Veteran's low back disorder was related to his military service, to include his work as a rodeo hand therein.  In support thereof the examiner noted that while the Veteran did receive treatment for his back during service, the condition he had at that time was a self-limited strain and would not cause his current degenerative changes.  The examiner also noted that while the Veteran was seen following an incident with horses in August 1974, there was no indication that the Veteran's low back was injured at all in the stampeding incident.

As noted above, the record also contains letters from Dr. Wolfe but as any opinion intended by the letters was not supported by a rationale, the opinion is not afforded any probative weight.  See Nieves-Rodriguez, supra.

On the other hand, the Board finds that the opinion of the January 2016 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  Id. 

While the Veteran contends that his current low back disorder is related to service, the diagnosis of spondylosis and arthritis and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his low back disorder is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinion rendered by the 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's low back arthritis did not manifest within one year of service and the preponderance of the competent and probative evidence is against the claim; the claim for service connection for a low back disorder is denied.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


